Citation Nr: 0002998	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-02 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of post-traumatic stress disorder, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1989 to 
February 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for post-traumatic stress disorder.  In a 
November 1997 rating decision, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent evaluation.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

Post-traumatic stress disorder is currently manifested by 
mood swings, weekly panic attacks, anxiety, difficulty 
sleeping, difficulty interacting with others, and 
suspiciousness of others.


CONCLUSION OF LAW

Post-traumatic stress disorder is no more than 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. § 4.31; Part 4, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that her claim for an 
evaluation in excess of 30 percent for post-traumatic stress 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation, and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The Board has continued the issue as "evaluation of 
post-traumatic stress disorder" since service connection has 
been granted, and the appellant seeks a higher evaluation.  
The appellant is not prejudiced by this naming of the issue.  
The Board has not dismissed the issue, and the law and 
regulations governing the evaluation of the disabilities are 
the same regardless of how the issue has been phrased.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability has not significantly changed 
and a uniform evaluation is appropriate in this case.

The appellant has been recently examined and her medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed, and the duty to assist 
has been met.  38 U.S.C.A. § 5107(a).

In a March 1997 VA treatment report, the appellant reported 
having a history of anxiety and depression.  She reported 
decreased energy and mild insomnia and difficulty falling 
asleep.  The appellant reported that she had been physically 
abused as a child and had been both sexually harassed and 
sexually assaulted in service.  She stated that she rarely 
had trauma nightmares but that she would have an occasional 
intrusive recollection.  The VA examiner stated that the 
appellant had goal-directed speech and was oriented times 
four.  The VA examiner stated that the appellant was mildly 
depressed.  The assessment was adjustment disorder and mild 
post-traumatic stress disorder secondary to multiple abuse 
during childhood and military life.

The appellant underwent a VA psychiatric evaluation in April 
1997.  The appellant reported irregular sleep, being 
generally nervous and suspicious of others, being irritable, 
having poor eating habits where she had to force herself to 
eat at times, and having mood swings where she would start 
crying for no reason.  She stated that she had difficulty 
adjusting to civilian life.  She stated that she was angry 
because the incidents of sexual harassment in service had 
been brushed over.  She reported that she had attempted 
suicide while in service.  She stated that she had seen a 
fellow soldier get killed during a training exercise.  She 
described herself as deteriorating mentally and not feeling 
well enough to work.  She denied nightmares.  The appellant 
stated that she had attempted suicide while in service.

The VA examiner stated that the appellant was alert, 
oriented, and cooperative.  He stated that the appellant's 
mood was anxious with a mood congruent affect.  Speech was 
rapid at times, and there was some psychomotor agitation.  
The appellant had good eye contact.  Thought content was 
devoid of any auditory or visual hallucinations.  The VA 
examiner stated that the appellant had a certain level of 
paranoia about others.  The appellant denied homicidal and 
suicidal ideations, but admitted to having suicidal ideations 
in the past.  Her memory was fair for immediate, recent, and 
remote events.  The VA examiner stated that the appellant was 
able to concentrate and could interpret a proverb.  He added 
that the appellant had partial insight into her current 
condition.  The diagnosis was post-traumatic stress disorder 
and adjustment disorder with depressed mood.  The VA examiner 
assigned a Global Assessment of Functioning (GAF) score of 
60.  The VA examiner stated that the appellant had borderline 
personality traits such as having unstable relationships, 
erratic behavior, instability in mood, and feelings of 
emptiness.  He added that her social adaptability and 
interactions with other was impaired by her suspiciousness 
and depressed mood to the point of self isolation.  The VA 
examiner stated that the appellant's flexibility, 
reliability, and efficiency were impaired.  He estimated her 
level of disability associated with post-traumatic stress 
disorder to be in the definite range.

In a May 1997 treatment report, the appellant complained of 
the way she was being treated at school.  The VA examiner 
stated that the appellant was alert, neat, calm, and 
coherent.  He stated that the her sensorium was clear and 
that she was mildly depressed.  He stated that her biggest 
problems was frustration over school.  The VA examiner added 
that she was not suicidal.  A diagnosis of mild post-
traumatic stress disorder was entered.

In a July 1997 letter, a counselor at the "Vet Center" 
stated that the appellant needed counseling and that she had 
a difficult time dealing with people and had difficulty 
controlling her anger.  In July 1997 and October 1997 VA 
treatment reports, the VA examiner stated that the appellant 
was doing better at work.  She stated that the appellant was 
neatly dressed, cooperative and was sleeping well.  The 
appellant reported that her anger and depression had 
decreased.  The appellant's affect was noted to be good.  The 
assessment was decreased post-traumatic stress disorder 
symptoms.  

The appellant underwent a VA psychiatric evaluation in March 
1998.  The appellant reported that she had to quit her job 
with issuing warrants for the Sheriff's Department because 
she was getting chest pains and migraines due to stress on 
the job.  She reported that she was looking for work.  The 
appellant described herself as always anxious and that it was 
difficult for her to slow down.  She stated that she never 
felt rested no matter how much she would sleep.  She reported 
isolating herself from others and finding it difficult to 
interact with people because it took too much energy.  The 
appellant stated that she felt she had difficulties with 
relationships because of she was leery about men.  She 
reported very few friends and that she remained depressed and 
tearful.  She stated that she was not comfortable in large 
groups and that loud noises bothered her.  The appellant 
stated that she still wanted to work but felt that she needed 
to find a job with less stress.

The VA examiner stated that the appellant was alert, 
oriented, and cooperative.  Her mood was depressed with 
tearful affect at times.  Her speech had regular rate and 
rhythm.  There was no psychomotor agitation or retardation.  
Thought processes were somewhat slowed but goal directed.  
Thought content was devoid of auditory or visual 
hallucinations and of homicidal or suicidal ideations.  The 
appellant admitted that she would get so angry at people that 
she would want to hurt them.  There was some mild to moderate 
paranoia of others.  Memory was fair to poor for immediate, 
recent, and remote events.  He entered a diagnosis of post-
traumatic stress disorder and a GAF score of 60.  The VA 
examiner stated that the appellant's social adaptability and 
interactions with others were mildly to moderately impaired.  
The VA examiner stated that her flexibility, reliability, and 
efficiency in an industrial setting depended on sedation from 
her medication and was at times moderately impaired.  He 
stated that given her level of difficulties with dealing with 
stress that he would estimate her level of disability to be 
in the definite to considerable range.

In a March 1998 treatment report, the appellant reported 
occasional insomnia.  The VA examiner stated that the 
appellant was cheerful, calm, euthymic, and not suicidal.  He 
stated that she had mild hypervigilance.  He entered an 
assessment of post-traumatic stress disorder and GAF score of 
70.  In a subsequent treatment report that month, the 
appellant described her life as being overwhelming at times 
with all the things she had to do.  She reported that her 
treatment at VA for post-traumatic stress disorder was going 
well.

In April 1998 letter from friends, they stated that the 
appellant had panic attacks, was socially dysfunctional, had 
difficulty getting along with others, and had erratic mood 
swings.  In a statement received by the appellant in June 
1998, she stated that she disagreed with the findings that 
the VA examiner made in the March 1998 evaluation report.  

The appellant had an RO hearing in June 1998.  There, she 
stated that she had panic attacks at least once a week, where 
her heart would palpitate, she would get sweaty palms, she 
would see white stars, and she would get migraine headaches.  
She stated that she was working as a temporary employee at a 
place where she had to answer the phone, which would make her 
feel stressed.  She stated that she had three different jobs 
in the last six months.  The appellant testified that she 
would have mood swings and become irritable.  She stated that 
no matter how much sleep she got, she would not feel 
refreshed in the morning.  She stated that she had not had 
any visitors in years because she was embarrassed by her 
apartment's appearance.  The appellant stated that she was 
suspicious of people, including her husband.

In a statement received by the appellant in September 1998, 
she stated that she had no close friends or family and that 
she had difficulty bonding with her husband.  She stated that 
she had problems with short-term and long-term memory.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

The rating criteria for post-traumatic stress disorder is as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

38 C.F.R. Part 4, Diagnostic Code 9411 (1999).

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent.  In 1997, the appellant 
had periods where she was doing better than others.  In early 
1997, she was reporting intrusive recollections of things she 
experienced in service, depression, low energy, poor eating 
habits, and crying for no reason.  She denied homicidal and 
suicidal ideations and auditory and visual hallucinations.  
In an April 1997 evaluation report, the VA examiner stated 
that the appellant had unstable relationships, erratic 
behavior, instability in mood, and feelings of emptiness.  He 
stated that her social adaptability was affected by her 
suspicious of others and that she would isolate herself.  He 
stated that her disability as to her post-traumatic stress 
disorder was in the "definite" range.  Later in 1997, she 
reported feeling better and that her anger and depression had 
decreased.

In 1998, she stated that she had isolated herself from others 
and found it difficult to interact with others.  She 
continued to deny homicidal and suicidal ideations and 
auditory and visual hallucinations.  A VA examiner entered a 
GAF score of 60 in a March 1998 evaluation report and stated 
that the appellant had difficulty dealing with stress and 
that her level of disability as to her post-traumatic stress 
disorder was definite to considerable.  In a March 1998 
treatment report, a VA examiner entered a GAF score of 70 and 
stated that the appellant was cheerful.

The Board finds that the above-described symptoms are 
indicative of no more than a 30 percent evaluation.  In line 
with the 30 percent evaluation, the preponderance of the 
evidence reveals that the appellant has problems with anger 
outbursts and irritability.  She has been described as 
depressed, having feelings of emptiness, not trusting others, 
having intrusive recollections, and having a depressed 
affect.  The evidence establishes that she has periods of 
time when she cannot function at work, but she does function 
on the whole.  Her appearance has been described as neat.  
The appellant has consistently denied auditory and visual 
hallucinations and homicidal and suicidal ideations.  She has 
reported weekly panic attacks.  She has been described by VA 
examiners to be coherent and goal directed in her speech and 
alert and oriented.  She and the VA examiner have reported 
short-term and long-term memory impairment, and the VA 
examiner stated that she was able to concentrate.  The Board 
finds that such symptoms establish that the appellant is no 
more than 30 percent disabling.  See 38 C.F.R. Part 4, 
Diagnostic Code 9411.

This determination is supported by the VA examiners's 
findings in the April 1997 and March 1998 psychological 
evaluations that the appellant's GAF score was 60, and the VA 
examiner's assignment of a GAF score of 70 in the March 1998 
treatment report.  Although the GAF does not fit neatly into 
the rating criteria, the GAF is evidence, which the Court has 
noted the importance of in evaluating mental disorders.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  A GAF score of 60 (which falls 
into the range of 51-60) is defined as "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.  A GAF score of 70 
(which falls in the range of 61-70) is defined as "Some mild 
symptoms (e.g. depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  Mild and moderate 
symptoms are indicative of no more than a 30 percent 
evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 9411.

An evaluation in excess of 30 percent is not warranted.  The 
evidence does not establish that the appellant has 
circumstantial, circumlocutory, or stereotyped speech.  In 
fact, the appellant's speech has been consistently described 
as coherent and goal directed.  The appellant has reported 
weekly panic attacks, which is contemplated by the 30 percent 
evaluation.  No medical professional has stated that the 
appellant is unable to understand complex commands.  The 
appellant does not neglect her personal appearance.  As 
stated above, she has been described as neat.  The appellant 
has been described as cooperative, cheerful, having good eye 
contact, having some insight into her condition, and having 
clear sensorium.  She has been consistently described as 
oriented.  Although she has reported a suicidal attempt while 
in service, she has consistently denied suicidal ideations.  
There have been no clinical findings that the appellant has 
any obsessive ritualistic behavior and panic attacks.  The 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent.  See 38 C.F.R. Part 4, 
Diagnostic Code 9411.  

The appellant is competent to report her symptoms.  She has 
asserted that she disagreed with the findings made in the 
March 1998 psychiatric evaluation in that she is worse than 
the VA examiner described.  She states that she warrants at 
least a 50 percent evaluation.  The Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
Taking the appellant's contentions into account and the 
medical findings, an evaluation in excess of 30 percent for 
post-traumatic stress disorder is not warranted.  To this 
extent, the preponderance of the evidence is against her 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 1991).  


ORDER

An evaluation in excess of 30 percent for post-traumatic 
stress disorder is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

